Case 19-33915-KRH           Doc 81    Filed 07/17/20 Entered 07/17/20 09:11:17           Desc Main
                                     Document      Page 1 of 7



                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF VIRGINIA
                                 RICHMOND DIVISION

In Re: LeMar Allen Bowers                                      Case No: 19-33915
                                                               Chapter 13


                             MOTION TO DISMISS CASE

         COMES NOW, your Chapter 13 Trustee, By Counsel, and moves the Court to Dismiss
         this case and in support thereof states as follows:

         1.       The Debtor originally filed this case on July 29, 2019.

         2.       There have been no confirmed plans in this case.

         3.       The debtor originally scheduled IRS tax debt as secured in the amount of
                  $409,000.00 with a total debt of $641,100.00.

         4.       The IRS has filed 4 amended claims, and the last claim filed on April 16, 2020,
                  the total amount of the claim is $680,488.73, with no secured amount, and
                  $661,319.10 being Unsecured Priority and $19,169.63 being Unsecured General.

         5.       This claim in the amount of $680,488.73 as unsecured debt disqualifies the debtor
                  from being a Debtor in a Chapter 13 since he is above the allowed debt limit
                  qualifications for a Chapter 13.

         6.       The Debtor does not qualify to be a Chapter 13 debtor under 11 U.S.C. §109(e).
                  The Debtor exceeds the statutory limits allowed for unsecured debt to qualify as a
                  Chapter 13 Debtor based on the proofs of claim as filed and treatment of the
                  claim.




Susan H. Call, Esquire
Staff Counsel for
Carl M. Bates
P.O. Box 1819
Richmond, VA 23218-1819
(804) 237-6800
VSBN 34367
Case 19-33915-KRH         Doc 81    Filed 07/17/20 Entered 07/17/20 09:11:17        Desc Main
                                   Document      Page 2 of 7



        WHEREFORE, the Chapter 13 Trustee, by Counsel, respectfully requests that the Court
enter an Order to Dismiss this case, and for such further remedy deemed appropriate.

Date: July 17, 2020                                       /s/Susan H. Call
                                                          Susan H. Call, Counsel for
                                                          Carl M. Bates
                                                          Chapter 13 Trustee
                                                          P.O. Box 1819
                                                          Richmond, VA 23218-1819
                                                          VSBN 34367




                                   CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing Motion was served by first-class mail,
postage prepaid, July 17, 2020 upon the Debtor, LeMar Allen Bowers, 10250 Scots Landing
Road, Mechanicsville, VA 23116, all creditors on the attached list and by e-mail notification
to their attorney, James E. Kane, at jkane@kaneandpapa.com.

                                                                 /s/Susan H. Call
                                                                 Susan H. Call, Counsel for
                                                                 Carl M. Bates
                                                                 Chapter 13 Trustee




Susan H. Call, Esquire
Staff Counsel for
Carl M. Bates
P.O. Box 1819
Richmond, VA 23218-1819
(804) 237-6800
VSBN 34367
Case 19-33915-KRH            Doc 81    Filed 07/17/20 Entered 07/17/20 09:11:17        Desc Main
                                      Document      Page 3 of 7



                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF VIRGINIA
                                 RICHMOND DIVISION

In Re: LeMar Allen Bowers                                   Case No: 19-33915
                                                            Chapter 13



                          NOTICE OF MOTION AND NOTICE OF HEARING

       The Chapter 13 Trustee has filed papers with the Court to request an Order be entered
ordering that the above case be Dismissed.

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult one).

       If you do not want the Court to grant the relief sought in the Motion, or if you want the
Court to consider your views on the Motion, then on or before seven (7) days before the date of
the hearing, you or your attorney must:

       File with the Court, at the address shown below, a written response pursuant to
Local Bankruptcy Rule 9013-1(H). If you mail your response to the Court for filing, you
must mail it early enough so the Court will receive it on or before the date stated above.


                           Clerk of Court
                           United States Bankruptcy Court
                           701 East Broad Street
                           Richmond, VA 23219

         You must also mail a copy to:

                           Carl M. Bates
                           Chapter 13 Trustee
                           P. O. Box 1890
                           Richmond, Virginia 23218-1780




Susan H. Call, Esquire
Staff Counsel for
Carl M. Bates
P.O. Box 1819
Richmond, VA 23218-1819
(804) 237-6800
VSBN 34367
Case 19-33915-KRH         Doc 81    Filed 07/17/20 Entered 07/17/20 09:11:17            Desc Main
                                   Document      Page 4 of 7



Attend the Hearing scheduled to be held on August 26, 2020 at 1:00 P.M., at the U.S.
Bankruptcy Court, 701 East Broad Street, Rm. 5000, Richmond, VA 23219.

               If you or your attorney do not take these steps, the court may decide that you do not
    oppose the relief sought in the motion or objection and may enter an order granting that relief.

Date: July 17, 2020                                          /s/Susan H. Call
                                                             Susan H. Call, Counsel for
                                                             Carl M. Bates
                                                             Chapter 13 Trustee
                                                             P.O. Box 1819
                                                             Richmond, VA 23218-1819
                                                             VSBN 34367


                                   CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing Notice of Motion and Hearing was served by first-
class mail, postage prepaid, July 17, 2020 upon the Debtor, LeMar Allen Bowers, 10250 Scots
Landing Road, Mechanicsville, VA 23116, all creditors on the attached list and by e-mail
notification to their attorney, James E. Kane, at jkane@kaneandpapa.com.

         .

                                                                     /s/Susan H. Call
                                                                     Susan H. Call, Counsel for
                                                                     Carl M. Bates
                                                                     Chapter 13 Trustee




Susan H. Call, Esquire
Staff Counsel for
Carl M. Bates
P.O. Box 1819
Richmond, VA 23218-1819
(804) 237-6800
VSBN 34367
              Case 19-33915-KRH         Doc 81    Filed 07/17/20          Entered 07/17/20 09:11:17     Desc Main
Label Matrix for local noticing             CARRINGTON MORTGAGE SERVICES,
                                                 Document           PageLLC5 of 7         Capital One Auto Finance, a division of Capi
0422-3                                      Shapiro & Brown, LLP                          4515 N Santa Fe Ave. Dept. APS
Case 19-33915-KRH                           501 Independence Parkway, Suite 203           Oklahoma City, OK 73118-7901
Eastern District of Virginia                Chesapeake, VA 23320-5174
Richmond
Fri Jul 17 09:03:43 EDT 2020
United States Bankruptcy Court              (p)BB AND T                                   Capital One
701 East Broad Street                       PO BOX 1847                                   Attn: Bankruptcy
Richmond, VA 23219-1888                     WILSON NC 27894-1847                          Po Box 30285
                                                                                          Salt Lake City, UT 84130-0285


Capital One Auto Finance                    Capital One Auto Finance, a division of       Capital One Bank (USA), N.A.
Attn: Bankruptcy                            AIS Portfolio Services, LP                    by American InfoSource as agent
Po Box 30285                                4515 N Santa Fe Ave. Dept. APS                4515 N Santa Fe Ave
Salt Lake City, UT 84130-0285               Oklahoma City, OK 73118-7901                  Oklahoma City, OK 73118-7901


Carrington Mortgage Services                Carrington Mortgage Services, LLC             Citibank, N.A.
Attn: Bankruptcy                            1600 South Douglass Road                      5800 S Corporate Pl
Po Box 3730                                 Anaheim, CA 92806-5951                        Sioux Falls, SD 57108-5027
Anaheim, CA 92803-3730


Citibank/The Home Depot                     Comenity Bank/Wayfair                         Commonwealth Radiology
Attn: Recovery/Centralized Bankruptcy       Attn: Bankruptcy Dept                         1508 Willow Lawn Dr
Po Box 790034                               Po Box 182125                                 Ste 117
St Louis, MO 63179-0034                     Columbus, OH 43218-2125                       Richmond, Va 23230-3421


Dept of Ed / Navient                        Genesis Bankcard Services                     Hanover County Treasurer
Attn: Claims Dept                           Attn: Bankruptcy Department                   P.O. Box 430
Po Box 9635                                 Po Box 4477                                   Hanover, VA 23069-0430
Wilkes Barr, PA 18773-9635                  Beaverton, OR 97076-4401


(p)HANOVER COUNTY VIRGINIA                  Independent Savings Plan Company (ISPC)       (p)INTERNAL REVENUE SERVICE
HANOVER COUNTY ATTORNEYS OFFICE             Attn: Bankruptcy                              CENTRALIZED INSOLVENCY OPERATIONS
PO BOX 470                                  1115 Gunn Highway Suite 100                   PO BOX 7346
HANOVER VA 23069-0470                       Odessa, FL 33556-5328                         PHILADELPHIA PA 19101-7346


Internal Revenue Service                    (p)JEFFERSON CAPITAL SYSTEMS LLC              Knight Capital Funding III, LLC
P.O. Box 7346                               PO BOX 7999                                   110 SE 6th Street, Suite 700
Philadelphia, PA 19101-7346                 SAINT CLOUD MN 56302-7999                     Fort Lauderdale, FL 33301-5002



Navient Solutions, LLC. on behalf of        On Deck Capital, Inc.                         Ondeck Cap
Department of Education Loan Services       c/o Christine Levi                            1400 Broadway
PO BOX 9635                                 101 West Colfax Ave., 10th Floor              New York, NY 10018-5300
Wilkes-Barre, PA 18773-9635                 Denver, CO 80202-5167


Partnersffcu                                Partnersffcu                                  Quantum3 Group LLC as agent for
400 North 8th Street                        PO Box 2980                                   Comenity Bank
Richmond, VA 23219-4805                     Henrico, VA 23228-9700                        PO Box 788
                                                                                          Kirkland, WA 98083-0788
              Case 19-33915-KRH                 Doc 81     Filed 07/17/20          Entered 07/17/20 09:11:17            Desc Main
Quantum3 Group LLC as agent for                      SPG Advance
                                                          Document           Page 6 of 7                  Shapiro & Brown, LLP
GPCC I LLC                                           1221 McDonald Ave                                    501 Independence Pkwy.
PO Box 788                                           Brooklyn, NY 11230-3322                              Suite 203
Kirkland, WA 98083-0788                                                                                   Chesapeake, VA 23320-5174


SublettPearson PLC                                   Synchrony/Ashley Furniture Homestore                 THE NESBITT LAW FIRM
P.O. Box 20869                                       Attn: Bankruptcy                                     C/O SUBLETTPEARSON, PLC
Roanoke, VA 24018-0527                               Po Box 965060                                        PO BOX 20869
                                                     Orlando, FL 32896-5060                               ROANOKE, VA 24018-0527


Tbf Financial Llc                                    The Nesbitt Law Firm                                 Verizon
Attn: Bankruptcy Department                          1915 Huguenot Road                                   by American InfoSource as agent
740 Waukegan Road, Suite 404                         Suite 303                                            4515 N Santa Fe Ave
Deerfield, IL 60015-5505                             Richmond, VA 23235-4315                              Oklahoma City, OK 73118-7901


Wells Fargo Bank N.A., d/b/a Wells Fargo Aut         Wells Fargo Dealer Services                          Carl M. Bates
PO Box 130000 Raleigh, NC 27605                      Attn: Bankruptcy                                     341 Dial 866-813-0912 Code: 8576180
                                                     Po Box 19657                                         P. O. Box 1819
                                                     Irvine, CA 92623-9657                                Richmond, VA 23218-1819


James E. Kane                                        John P. Fitzgerald, III                              LeMar Allen Bowers
Kane & Papa, PC                                      Office of the US Trustee - Region 4 -R               10250 Scots Landing Road
1313 East Cary Street                                701 E. Broad Street, Ste. 4304                       Mechanicsville, VA 23116-6684
P.O. Box 508                                         Richmond, VA 23219-1849
Richmond, VA 23218-0508



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


BB&T                                                 Hanover County, Virginia                             Internal Revenue Service
Attn: Bankruptcy                                     County Attorney’s Office                             400 North 8th Street
P.O. Box 1847                                        PO Box 470                                           Richmond, VA 23219-0000
Wilson, NC 27894-0000                                Hanover, VA 23069


Jefferson Capital Systems LLC
Po Box 7999
Saint Cloud Mn 56302-9617




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)United States of America, Internal Revenue        (d)Capital One Auto Finance, a division of Ca        (d)Internal Revenue Service
0                                                    4515 N Santa Fe Ave. Dept. APS                       PO Box 7346
                                                     Oklahoma City, OK 73118-7901                         Philadelphia, PA 19101-7346
              Case 19-33915-KRH   Doc 81    Filed 07/17/20 Entered 07/17/20 09:11:17   Desc Main
End of Label Matrix                        Document      Page 7 of 7
Mailable recipients   44
Bypassed recipients    3
Total                 47
